Little, J.
1. The newly discovered evidence which it is claimed requires the grant of a new trial is found to he merely cumulative and impeaching in its character. Being so, it did not afford sufficient cause for setting aside the verdict.
2. In the absence of a demurrer pointing out its defects, the bill of indictment in this case must be held to have sufficiently charged the plaintiff in error with the offense of robbery.
3. There was sufficient evidence introduced on the trial to authorize the jury to conclude that the accused was guilty as charged.
4. The court committed no error in overruling the motion for a new trial.

Judgment affirmed,.


All the Justices concurring, except Lewis, J., absent.